Pee Ctteiam. We have duly considered all the points presented in this case, and deem it unnecessary to say anything except as to one — relating to the allowance of interest. In actions purely ex contractu, it is certain the statute is an absolute guide in this respect. Sammis v. Clark, 13 Ill. 544; Hitt v. Allen, Ib. 592. But where there is an admixture of tort — where money is tortiously retained — interest may be allowed as damages, independent of the statute, and it is not a question for the jury to find whether there has been vexatious delay, etc. ■ We think the court properly instructed the jury in the present instance. LaSalle v. Simmons, 5 Gilm. 513; Magner v. Knowles, 67 Ill. 325; Chapman v. Burt, 77 Ill. 337; 2 Sedgwick on Damages, 7 Ed. 167. The judgment of the circuit court will be affirmed. Affirmed.,